         Case 1:20-cr-00603-PKC Document 19 Filed 01/07/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 7, 2021

BY CM/ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Nicholas Joseph, S1 20 Cr. 603 (PKC)

Dear Judge Castel:

        Earlier today, a grand jury returned a S1 20 Cr. 603 (PKC) superseding indictment (the “S1
Superseding Indictment”), which includes a second count of being a felon in possession of a
firearm and ammunition, in violation of Title 18, United States Code, Section 922(g) (Count Five).
The Government respectfully requests that the Court conduct an arraignment of the defendant on
the S1 Superseding Indictment at the next conference on March 3, 2021. The Government also
respectfully requests that the Court exclude time from today through and including March 3, 2021
under the Speedy Trial Act. The exclusion of time will allow for the defendant to continue to
receive and review discovery materials in this case and for the parties to discuss a potential pretrial
resolution. Defense counsel previously voiced no objection to the exclusion of time until March
3, 2021.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                               By:       /s/ Andrew K. Chan
                                                       Andrew K. Chan / Justin V. Rodriguez
                                                       Assistant United States Attorneys
                                                       Southern District of New York
                                                       (212) 637-1072 / 2591

cc:    Counsel of record (by CM/ECF)
